Exhibit 99.1 Investor Contact 1600 Tysons Boulevard, Suite 1000 Ian Weissman McLean, VA 22102 +1 www.pkhotelsandresorts.com Park Hotels & Resorts Inc. Reports First Quarter 2017 Results MCLEAN, VA (May 3, 2017) – Park Hotels & Resorts Inc. (“Park” or the “Company”) (NYSE: PK) today announced results for the first quarter ended March31, 2017. Highlights include: First Quarter 2017 Results (as compared to First Quarter 2016) • Comparable RevPAR for the domestic portfolio was $163.90, an increase of 1.7% on a Pro-forma basis • Comparable RevPAR was $156.34, an increase of 1.4% on a Pro-forma basis • Net income and net income attributable to stockholders were $2,350 million, including an income tax benefit of $2,288 million resulting from the REIT conversion • Adjusted EBITDA was $177 million, an increase of 4.1% on a Pro-forma basis • Adjusted FFO attributable to stockholders was $138 million, an increase of 7.8% on a Pro-forma basis • Diluted earnings per share was $11.02 • Diluted Adjusted FFO per share was $0.64 • Comparable Hotel Adjusted EBITDA margin was 25.9%, a decrease of 10 bps on a Pro-forma basis Thomas J. Baltimore, Jr., Chairman, President and Chief Executive Officer, stated, “We are very pleased with our first quarter results, which came in ahead of expectations both on top line and bottom line, clearly demonstrating the benefit of owning a geographically diverse portfolio of high quality assets with multiple levers of demand. I am thrilled with the progress our team has made after just four months operating as an independent public company with our attention keenly focused on creating value for our shareholders. On the asset management front, we continue to build out our team as we implement aggressive asset management strategies to help narrow the margin gap that exists between Park and our peers. Separately, we continue to make progress on our ROI projects and our team is formulating a strategic plan to determine the scope of our non-core asset sale program given our intention to recycle the bottom 10% to 15% of our portfolio over the next several years.” Selected Statistical and Financial Information (unaudited, dollars in millions, except per share data, Comparable RevPAR and Comparable ADR) Three Months Ended March31, 2017 vs. 2016 Comparable RevPAR(1)(2) 1.4% Comparable Occupancy(1)(2) 77.6% 77.7% (0.1)% pts Comparable ADR(1)(2) 1.4% Net income(3) $ 23 NM(4) Net income attributable to stockholders(3) $ 22 NM(4) Adjusted EBITDA(1) $ 177 $ 170 4.1% Comparable Hotel Adjusted EBITDA(1)(2) $ 165 $ 161 2.5% Comparable Hotel Adjusted EBITDA margin(1)(2) 25.9% 26.0% (10) bps Adjusted FFO attributable to stockholders(1) $ 138 $ 128 7.8% Earnings per share - Diluted(5) Adjusted FFO per share - Diluted(1)(5) Weighted average shares outstanding - Diluted (1) For 2016, amounts are calculated on a Pro-forma basis. Excludes unconsolidated joint ventures. Includes a $2,288 million income tax benefit in 2017 resulting from the derecognition of deferred tax liabilities upon Park’s declaration of intent to be taxed as a REIT. Percentage change is not meaningful. For 2016, per share amounts were calculated using the number of shares of common stock outstanding upon the completion of the spin-off. Per share amounts are calculated based on unrounded numbers. 2017 First Quarter Operating Results: Total Consolidated Comparable Hotels Comparable RevPAR increased 1.4% on a Pro-forma basis, attributable to a 1.4% increase in rate, with occupancy remaining relatively flat. Across Park’s major markets: • Washington, D.C. was the best performer with RevPAR growth of 10.0% attributable to increased demand during the inauguration and related political events; • Chicago showed RevPAR growth of 8.1% with an increase in both rate and occupancy primarily from increased group business and renovation disruptions in 2016 at the Hilton Chicago; and • Hawaii generated RevPAR growth of 4.1% due to an increase in rate driven by an increase in group business. The solid performance was primarily attributable to increases in group business, which accounted for approximately one-third of revenues. Group rooms revenue for the quarter increased by 7.1%, led by the following properties: • Hilton Hawaiian Village Waikiki Beach Resort increased 28.4% • Parc 55 San Francisco – a Hilton Hotel increased 23.8% • Hilton Chicago increased 22.2%; and • Hilton Orlando Bonnet Creek increased 16.1%. 2017 First Quarter Operating Results: Top 10 Hotels RevPAR for Park’s Top 10 Hotels, which accounts for approximately 66% of Hotel Adjusted EBITDA, grew 1.8% on a Pro-forma basis, driven by a 1.0 percentage point increase in occupancy and a 0.5% increase in rate. Within the Top 10 Hotels: • Hilton Chicago was the best performing hotel with RevPAR growth of 17.5% from strong group demand and renovation disruptions in 2016; • Hilton Orlando Bonnet Creek had RevPAR growth of 8.7%; • Parc 55 San Francisco – a Hilton Hotel had RevPAR growth of 4.2%; • Hilton Hawaiian Village Waikiki Beach Resort had RevPAR growth of 4.1%; and • New York Hilton Midtown had RevPAR growth of 2.9%. Hilton San Francisco Union Square was the weakest performer with a decrease in RevPAR of 8.0%, due to ongoing renovations and a tough comparable period in 2017 due to the Super Bowl in 2016. Balance Sheet and Liquidity Park had the following debt outstanding as of March31, 2017: (unaudited, dollars in millions) Debt Collateral Interest Rate Maturity Date As of March 31, 2017 Fixed Rate Debt Unsecured notes Unsecured 7.50% December 2017 $ 55 Mortgage loan DoubleTree Hotel Spokane City Center 3.55% October 2020 12 Commercial mortgage-backed securities loan Hilton San Francisco Union Square, Parc 55 San Francisco - a Hilton Hotel 4.11% November 2023 Commercial mortgage-backed securities loan Hilton Hawaiian Village Waikiki Beach Resort 4.20% November 2026 Mortgage loan The Fess Parker Santa Barbara Hotel - a DoubleTree Resort 4.17% December 2026 Total Fixed Rate Debt(1) Variable Rate Debt Revolving credit facility(2) Unsecured L + 1.50% December 2021(3) $ - Term loan Unsecured L + 1.45% December 2021 Mortgage loan DoubleTree Hotel Ontario Airport L + 2.25% May 2022(3) 30 Total Variable Rate Debt $ 780 (1) Excludes $14 million of capital lease obligations. (2) $1 billion revolving credit facility, with $1 billion available as of March 31, 2017. (3) Assumes the exercise of all extensions that are exercisable solely at Park’s option. Total cash and cash equivalents were $336 million as of March31, 2017, including $18 million of restricted cash. Capital Investments Park invested $37 million in the first quarter on capital improvements, including $32 million on improvements made to guest rooms, lobbies and other guest-facing areas. Key projects include: • Hilton San Francisco Union Square: $9.5 million primarily on rooms and suites renovations • Hilton Sao Paulo Morumbi: $5.8 million primarily on rooms and corridors renovations • Hilton New Orleans Riverside: $5.1 million primarily on ballroom and exhibit hall renovations • Hilton Chicago: $2.7 million primarily on ballroom and meeting space renovations. Dividends In January 2017, in order to comply with requirements related to Park’s declaration of intent to be taxed as a REIT, Park’s Board of Directors declared an Earnings and Profit (“E&P”) dividend of $2.79 per share, payable in cash and shares of its common stock, to stockholders of record as of January 19, 2017. The E&P dividend was paid on March 9, 2017 and consisted of $110 million in cash and the issuance of 16.6 million shares of Park’s common stock. In February 2017, Park’s Board of Directors declared a first quarter 2017 cash dividend of $0.43 per share to stockholders of record as of March 31, 2017. The first quarter 2017 cash dividend was paid on April 17, 2017. On April 28th 2017, Park’s Board of Directors declared a second quarter 2017 cash dividend of $0.43 per share to stockholders of record as of June 30, 2017. The second quarter 2017 cash dividend is to be paid on July 17, 2017. All future dividends are subject to approval by Park’s Board of Directors. Full Year 2017 Outlook The Company has updated its 2017 guidance that was previously provided in connection with the reporting of its 2016 results in March 2017. Park expects the full year 2017 operating results to be as follows: (unaudited, dollars in millions, except per share amounts) Metric Low High Comparable RevPAR Growth 0.0% 2.0% Net income $ 250 $ 277 Net income attributable to stockholders $ 245 $ 272 Diluted earnings per share Adjusted EBITDA $ 735 $ 765 Comparable Hotel Adjusted EBITDA margin change bps 0 bps Adjusted FFO attributable to stockholders per diluted share Full year 2017 guidance is based in part on the following assumptions: • General and administrative expenses are projected to be $45 million, excluding $12 million of non-cash share-based compensation expense and $11 million of transition costs; • Fully diluted weighted average shares is expected to be 214.5 million; • Excludes an income tax benefit of $2,288 million recognized in the first quarter of 2017 resulting from the derecognition of deferred tax liabilities upon Park’s declaration of intent to be taxed as a REIT; • Due to the transfer of a significant number of rooms at the Hilton Waikoloa Village and Embassy Suites Washington DC Georgetown to Hilton Grand Vacations, the results from these hotels are excluded from Park’s comparable results in 2017; • The delay of the transfer of rooms at the Hilton Waikoloa Village until the fourth quarter of 2017; and • Refined estimates in Park’s effective tax rate. Refer to the financial supplement for additional information. Supplemental Disclosures In conjunction with this release, Park has furnished a financial supplement with additional disclosures on its website. Visit www.pkhotelsandresorts.com for more information. Park has no obligation to update any of the information provided to conform to actual results or changes in Park’s portfolio, capital structure or future expectations. Conference Call Park will host a conference call for investors and other interested parties to discuss first quarter results on May 4, 2017 beginning at 10:00 a.m. Eastern Time. Participants may listen to the live webcast by logging onto the Investor Relations section of the website at www.pkhotelsandresorts.com. Alternatively, participants may listen to the live call by dialing (877) 876-9177 in the United States or (785) 424-1667 internationally, and requesting Park Hotels & Resorts’ First Quarter 2017 Earnings Conference Call. Participants are encouraged to dial into the call or link to the webcast at least ten minutes prior to the scheduled start time. A replay and transcript of the webcast will be available within 24 hours after the live event on the Investor Relations section of Park’s website and will be available through June 1, 2017. Forward-Looking Statements This press release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements include, but are not limited to, statements related to Park’s current expectations regarding the performance of its business, financial results, liquidity and capital resources, the effects of competition and other non-historical statements. Forward-looking statements include all statements that are not historical facts and, in some cases, can be identified by the use of forward-looking terminology such as the words “outlook,” “believes,” “expects,” “potential,” “continues,” “may,” “will,” “should,” “could,” “seeks,” “approximately,” “projects,” “predicts,” “intends,” “plans,” “estimates,” “anticipates” or the negative version of these words or other comparable words. Forward-looking statements involve risks, uncertainties and assumptions. Actual results may differ materially from those expressed in these forward-looking statements. You should not put undue reliance on any forward-looking statements in this press release. Additional factors that could cause Park’s results to differ materially from those described in the forward-looking statements can be found under the sections entitled “Forward-Looking Statements,” “Risk Factors” and “Management's Discussion and Analysis of Financial Condition and Results of Operations" (or similar captions) in Park’s Annual Report on Form 10-K for the year ended December 31, 2016, filed with the SEC, as such factors may be updated from time to time in Park’s periodic filings with the SEC, which are accessible on the SEC’s website at www.sec.gov. Forward-looking statements speak only as of the date on which they are made and Park undertakes no obligation to update or revise publicly any guidance or other forward-looking statement, whether as a result of new information, future developments or otherwise, except as required by law. Non-GAAP Financial Measures Park presents certain non-GAAP financial measures in this press release, including NAREIT FFO attributable to stockholders Adjusted FFO attributable to stockholders, EBITDA, Adjusted EBITDA, Hotel Adjusted EBITDA, and Hotel Adjusted EBITDA margin. These non-GAAP financial measures should be considered along with, but not as alternatives to, net income (loss) as a measure of its operating performance. Please see the schedules included in this press release including the “Definitions” section for additional information and reconciliations of such non-GAAP financial measures. Pro-Forma Financial Information Certain financial measures and other information have been adjusted for Park’s historical debt and related balances and interest expense to give the net effect to financing transactions that were completed prior to spin-off, incremental fees based on the terms of the post spin-off management agreements, adjustments to income tax expense based on Park’s post spin-off REIT tax structure, the removal of costs incurred related to the spin-off and the establishment of Park as a separate public company and the estimated excise taxes on certain REIT leases.Further adjustments have been made to reflect the effects of hotels disposed of or acquired during the periods presented. When presenting such information, the amounts are identified as “Pro-forma.” About Park On January 3, 2017, Hilton Worldwide Holdings Inc. completed the spin-off of a portfolio of hotels and resorts that established Park as an independent, publicly traded company. Park began publicly trading on the New York Stock Exchange as an independent company on January 4, 2017. Park is a leading lodging REIT with a diverse portfolio of hotels and resorts with significant underlying real estate value. Park’s portfolio consists of 67 premium-branded hotels and resorts with over 35,000 rooms located in prime United States and international markets with high barriers to entry. PARK HOTELS & RESORTS INC.
